TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00139-CR


NO. 03-99-00140-CR


NO. 03-99-00141-CR







Henry Robinson, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NOS. 0931214, 0931264 & 0931265 


HONORABLE WILFORD FLOWERS, JUDGE PRESIDING







Henry Robinson appeals from orders revoking community supervision.  The
underlying convictions are for sexual assault of a child and indecency with a child.  In each cause,
the district court imposed sentence of imprisonment for ten years.

Robinson's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy
of counsel's brief was delivered to Robinson, and Robinson was advised of his right to examine
the appellate records and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.

The orders revoking community supervision are affirmed.



	                                                                       


	Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed:   November 4, 1999

Do Not Publish